DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, as shown in FIG. 5, including claims 1-24 in the reply filed on 05/27/2022 is acknowledged.
Note that MPEP 808.02 identifies 3 options to support the burden requirement: [Symbol font/0xA8] different field of search [Symbol font/0xA8] separate classification with separate field of search [Symbol font/0xA8] separate status with separate field of search [Symbol font/0x6E] Each of these requirements includes a separate field of search component. [Symbol font/0x6E] Separate field of search means it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 22-23 recites “the same material” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-14, 16-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20140131683.

    PNG
    media_image1.png
    484
    703
    media_image1.png
    Greyscale

Regarding claim 1, fig. 7 of Kim discloses an organic light-emitting diode (OLED) display, comprising: 
a substrate 101 including a display area AA in which an OLED (127/125/121 – par [0098]) is formed and a non-display area NA surrounding the display area; 
a pixel defining layer 123/123a disposed over the substrate and having an opening defining an emission area of the OLED; 
a first passivation layer 133 (in AA region) disposed on the pixel defining layer;
a second passivation layer (portion of 133 in NA region) disposed in the non-display area NA and extended from the first passivation layer (see fig. 7 showing 133 extends from AA to NA); 
an encapsulation substrate 137 disposed to be opposite to the substrate 101; 
a sealant 131 disposed between the substrate 101 and the encapsulation substrate 137; and 
a filler 135 filling a space between the substrate 101 and the encapsulation substrate 137 and contacting the first passivation layer (133 portion in AA) and the second passivation layer 133 (portion in NA).

Regarding claim 13, fig. 7 of Kim discloses an organic light-emitting diode (OLED) display, comprising: 
an OLED (OLED) (127/125/121 – par [0098]) disposed in a display area;
a pixel defining layer 123/123a including a first portion 123 disposed in the display area and a second portion 123a disposed in a non-display area surrounding the display area; 
a first passivation layer 133 (in AA) disposed on at least the second portion of the pixel defining layer;
a second passivation layer 133 (in NA) disposed in the non-display area and extended from the first passivation layer (see 133 extend from AA to NA region); 
a planarization layer 115 disposed below the pixel defining layer and the second passivation layer; 
a filler 135 covering the first and second passivation layers; and 
a sealant 131 disposed between the substrate and the encapsulation substrate, and 
wherein the first passivation layer and the second passivation layer is disposed between the filler 135 and, the pixel defining layer 123 and the planarization layer 115.

Regarding claim 2, fig. 7 of Kim discloses wherein the first passivation layer is disposed on the pixel defining layer without contacting (see 129 is in between) the pixel defining layer.


Regarding claim 4, par [0104] of Kim discloses  wherein the first passivation layer and the second passivation layer include inorganic materials.

Regarding claim 5, fig. 7 of Kim discloses wherein an end of the pixel defining layer is disposed between an edge (top edge) of the display area AA and an edge (bottom edge) of the filler 135 on a plane (surface plane of 101).

Regarding claim 6, fig. 7 of Kim discloses further comprising: a planarization layer 115 disposed below the pixel defining layer and the second passivation layer, wherein the second passivation layer covers substantially the entire surface of the planarization layer outside the pixel defining layer.

Regarding claim 8, fig. 7 of Kim discloses wherein the planarization layer 115 has an opening to expose an interlayer insulating layer 109 disposed below the planarization layer and wherein the second passivation layer covers the exposed interlayer insulating layer (see NA region).

Regarding claim 9, fig. 7 of Kim discloses wherein the OLED includes a pixel electrode 121a, an emission layer 125, and a common electrode 127 and is covered with a capping layer 129.

Regarding claim 10, fig. 7 of Kim discloses wherein the first passivation layer and the second passivation layer are formed of the same material as the capping layer (inorganic material).

Regarding claim 11, fig. 7 of Kim discloses wherein the first and second passivation layers are disposed on different layers (see 133 is at higher layer in AA than in NA).

Regarding claim 12, fig. 7 of Kim discloses wherein the filler 135 directly contacts top surfaces of the first passivation layer and the second passivation layer that face the encapsulation substrate.

Regarding claim 14, fig. 7 of Kim discloses wherein the first passivation layer is disposed on the pixel defining layer without contacting the pixel defining layer (129 is in between).

Regarding claim 16, par [104] of Kim discloses wherein the first passivation layer and the second passivation layer include inorganic materials.

Regarding claim 17, fig. 7 of Kim discloses wherein an end of the pixel defining layer is disposed between an edge (top edge) of the display area AA and an edge (bottom edge) of the filler 135 on a plane (surface plane of 101).

Regarding claim 18, fig. 7 of Kim discloses wherein the second passivation layer covers substantially the entire surface of the planarization layer 115 outside the pixel defining layer.

Regarding claim 20, fig. 7 of Kim discloses wherein the planarization layer 115 has an opening to expose an interlayer insulating layer 109 disposed below the planarization layer and wherein the second passivation layer covers the exposed interlayer insulating layer (see NA region).
 
Regarding claim 21, fig. 7 of Kim discloses wherein the OLED includes a pixel electrode 121a, an emission layer 125, and a common electrode 127 and is covered with a capping layer 129.

Regarding claim 22, Kim discloses wherein the first passivation layer is formed of the same material as the capping layer (inorganic material).

Regarding claim 23, Kim discloses wherein the second passivation layer is formed of the same material as the capping layer (inorganic material).

Regarding claim 24, fig. 7 of Kim discloses wherein the first and second passivation layers are disposed on different layers, and the first passivation layer is farther from the substrate than the second passivation layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. 20150028300 (kim00).
Regarding claim 3, Kim discloses claims 1 and 13, but does not discloses wherein the first passivation layer and the second passivation layer include organic materials.
However, Kim00 par [0048] discloses that a passivation layer 107 covering the thin film transistor may be formed. The passivation layer 107 may be formed by using an inorganic material such as silicon oxide, silicon nitride, silicon oxynitride, or the like, or may be formed by using an acryl organic material, benzocyclobutene (BCB), or the like.
 	In view of such teaching, it would have been obvious to form a display of Kim comprising wherein the first passivation layer and the second passivation layer include organic materials such as taught by Kim00 as passivation can be organic or inorganic and are interchangeable.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lu   20030222576 in view of Ahn et al. 20060108581 (Ahn).
Regarding claims 7 and 19, Kim discloses claim 6 and 13, but does not disclose wherein each of the pixel defining layer, the first passivation layer, and the second passivation layer is formed of silicon-based polymer.
 However, par [0034] of Lu discloses that a passivation layer can be made of aromatic polyimide which silicon-based polymer.
In view of such teaching, it would have been obvious to form a display of Kim comprising wherein the first passivation layer, and the second passivation layer is formed of silicon-based polymer such as taught by Lu in order to use spin coating processing.
Kim and Lu does not disclose wherein the pixel defining layer is formed of silicon-based polymer.
However, par [0073] of Ahn discloses of a pixel defining layer 75 made of polyimide.
In view of such teaching, it would have been obvious to form a display of Kim  an Lu comprising wherein the pixel defining layer is formed of silicon-based polymer such as taught by Ahn in order to use spin coating processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829